Citation Nr: 1746324	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  11-18 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for migraine headaches, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness and to include as secondary to service-connected neck disability.

2.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for right knee degenerative joint disease, to include as secondary to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Army from October 1983 to November 1991.  He had service in the Southwest Asia.  The Veteran was awarded the Army Commendation Medal. 

These matters originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for a mitral valve prolapse, joint pain, a bilateral knee condition, high blood pressure, and headaches.

During the pendency of the appeal, in a June 2011 rating decision, the RO granted service connection for advanced degenerative joint disease in the left knee.

The Board considered the remaining claims in July 2016, on which occasion service connection for mitral valve prolapse, to include as secondary to service-connected PTSD, was denied, and all other issues were remanded for additional development.

In a September 2017 informal hearing presentation, the appellant's representative appears to have raised the issue of entitlement to service connection for mitral valve prolapse, to include as secondary to service-connected PTSD.  The appellant is advised that the presentation does not meet the standards of an intent to file (38 C.F.R. § 3.155(b) (2016)) or those of a complete claim under (38 C.F.R. § 3.160(a)).  The agency of original jurisdiction (AOJ) should notify the appellant as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for 
VA benefits.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before it can adjudicate the issues on appeal.

In its July 2016 remand, the Board instructed the AOJ to schedule the Veteran for examinations to determine the etiology of his claimed joint pain and headaches, his hypertension, and his right knee disability.  The record reflects that the Veteran failed to report for subsequently scheduled VA examinations.

In a May 2017 statement, the Veteran explained that he could not attend the VA examinations as scheduled because he was unable to walk "due to [his] knees and ankles, even with a walker."  The Veteran noted that he attempted several times to notify VA of his condition but that he had not received a response.  Furthermore, in the September 2017 informal hearing presentation the appellant's representative indicated that the Veteran is willing to report for subsequent examinations but that he may require assistance to attend.  Based on these circumstances, the Board finds that VA should reschedule examinations for the Veteran before the issues on appeal can be adjudicated.  To the extent possible, accommodations should be provided for the Veteran to arrive to at the scheduled examinations.

Moreover, in his May 2017 statement, the appellant provided contact information for private medical providers who conducted knee replacements (P.L.) and ankle surgeries (D.A.).  Because those private treatment records would pertain to his joint pain and right knee degenerative joint disease, they would be relevant to the appellant's claims.  Therefore, efforts should be made to locate them.

Additionally, on remand, any other outstanding, pertinent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records from August 2016 to the present.  

2.  Notify the Veteran that he may submit VA Forms 21-4142 to authorize any private medical provider, including those he listed in his May 2017 statement for his knee replacements (P.L.) and ankle surgeries (D.A.)., to disclose and release to VA information on his treatment, and then request those medical records from the private medical providers.  Additionally, notify the appellant that he may submit any relevant VA and private treatment records in his possession to VA.

3.  After all development has been completed and returned from steps 1 and 2 above, schedule the Veteran for an examination of his joint pain and migraine headaches.  (Accommodations should be provided for the Veteran to arrive to those examinations to the extent possible.  If the Veteran fails to report to the examination, then have an appropriately qualified VA examiner answer the questions below.)  The examiner is asked to review the claims file to become familiar with the pertinent medical history before providing a medical opinion on the following:

 a.  Is any joint pain or migraine headache shown or treated at any other time during the claim period (from June 2007 to the present) at least as likely as not (50 percent or greater probability) attributable to an undiagnosed illness or a medically unexplained chronic multisymptom illness?

 b.  Is any joint pain or headache shown or treated at any other time during the claim period (from June 2007 to the present) at least as likely as not (50 percent or greater probability) related to active service, to include claimed environmental hazards at Johnston Island and a September 1987 in-service back and neck injury?

 c. Is any migraine headache shown or treated at any time during the claim period (from June 2007 to the present) at least as likely as not (50 percent or greater probability) caused by the Veteran's service-connected cervical spine arthritis?

 d.  Has any migraine headache shown or treated at any time during the claim period (from June 2007 to the present) at least as likely as not (50 percent or greater probability) been aggravated by the Veteran's service-connected cervical spine arthritis?  If aggravation is found, provide baseline levels of the migraine headaches prior to aggravation.

Consider all lay and medical evidence, including lay statements indicating that symptoms of the Veteran's claimed disabilities began in service and continued since.  Provide a clear and comprehensive rationale for any conclusions.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

4.  After all development has been completed and returned from steps 1 and 2 above, schedule the Veteran for an examination of his hypertension.  (Accommodations should be provided for the Veteran to arrive to those examinations to the extent possible.  If the Veteran fails to report to the examination, then have an appropriately qualified VA examiner answer the questions below.)  The examiner is asked to review the claims file to become familiar with the pertinent medical history before providing a medical opinion on the following:

 a.  Is any hypertension shown or treated at any other time during the claim period (from June 2007 to the present) at least as likely as not (50 percent or greater probability) related to active service?  If not, does the record at least as likely as not (50 percent or greater probability) show that any hypertension manifested within one year of the Veteran's separation from service in November 1991?

 b.  Is any hypertension shown or treated at any time during the claim period (from June 2007 to the present) at least as likely as not (50 percent or greater probability) caused by the Veteran's service-connected PTSD?

 c.  Has any hypertension shown or treated at any time during the claim period (from June 2007 to the present) at least as likely as not (50 percent or greater probability) been aggravated by the Veteran's service-connected PTSD?  If aggravation is found, provide baseline levels of the hypertension prior to aggravation.

Consider all lay and medical evidence.  Provide a clear and comprehensive rationale for any conclusions.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

5.  After all development has been completed and returned from steps 1 and 2 above, schedule the Veteran for an examination of his right knee degenerative joint disease.  (Accommodations should be provided for the Veteran to arrive to those examinations to the extent possible.  If the Veteran fails to report to the examination, then have an appropriately qualified VA examiner answer the questions below.)  The examiner is asked to review the claims file to become familiar with the pertinent medical history before providing a medical opinion on the following:

 a.  Is any right knee degenerative joint disease shown or treated at any other time during the claim period (from June 2007 to the present) at least as likely as not (50 percent or greater probability) related to active service?  If not, does the record at least as likely as not (50 percent or greater probability) show that any right knee degenerative joint disease manifested within one year of the Veteran's separation from service in November 1991?

 b. Is any right knee degenerative joint disease shown or treated at any time during the claim period (from June 2007 to the present) at least as likely as not (50 percent or greater probability) caused by the Veteran's service-connected left knee disability?

 c.  Has any right knee degenerative joint disease headache shown or treated at any time during the claim period (from June 2007 to the present) at least as likely as not (50 percent or greater probability) been aggravated by the Veteran's service-connected left knee disability?  If aggravation is found, provide baseline levels of the right knee degenerative joint disease prior to aggravation.

Consider all lay and medical evidence.  Provide a clear and comprehensive rationale for any conclusions.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

6.  After all development has been completed and returned from steps 1-4 above, if any benefit sought remains denied, then issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and arguments on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).




	(CONTINUED ON NEXT PAGE)


Remanded claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the U.S. Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a Board decision is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b).

